The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection - 35 USC §103(a)
The claim is rejected under 35 U.S.C. § 103(a) for being unpatentable over United States Patent Number D889,903 (Cheng), in view of United States Patent Number D867,056 (Cheng).  

Although the invention is not identically disclosed or described as set forth 35 U.S.C. §102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.

D889,903 (Cheng) shows a Lid for a storage container having characteristics which is basically the same as that of the claimed design, in that it consist of a lid with three concentric circles.  The claimed design differs from (Cheng), in that the side edge is straight.  
  
D867,056 (Cheng) shows a design of a Lid for a storage container having a straight side edge as that of Applicant’s claimed design. 

Thus, it would have been obvious to a designer of ordinary skill in the art at the time the invention was made to have modified the slanted sidewall of D889,903 (Cheng), (see callout “A” below), by making it straight as shown by D867,056 (Cheng) (see callout “B” below). 




    PNG
    media_image1.png
    373
    684
    media_image1.png
    Greyscale



	






 






Thus, the claimed design would have no patentable distinction over the examiner’s combination of references.

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982); and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

In comparing the design of the application with that of the references, it is apparent that there are some minor differences, but clearly not such a variation as to create the impression of a new or different design. The overall appearance is the same.  Any remaining  differences between appellant's claimed design and the prior art designs are de minimis in that the net effect of such differences does not affect  the appearance of the claimed design as a whole and the impression that the  design would make to the eye of a designer of ordinary skill. See In re Carter; Ex parte Pappas (BdPatApp&Int 1992) 23 USPQ2d 1636

The proper standard for determining lack of patentability under 35 U.S.C. 103(a)is whether the design would have been obvious to a designer of ordinary skillwho designs articles of the type presented, In re Nalbandian, 661 F.2d 1214, 211USPQ 782 (CCPA 1981). Because it is the overall appearance of the design thatmust be considered when determining patentability, In re Leslie, 547 F.2d 116, 192USPQ 427 (CCPA 1977), the mere fact that there are minor differences betweenthe claimed design and the prior art is not sufficient to justify patentability. In reLamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961). 

In conclusion, the claim is rejected under 35 USC §103(a) as set forth above.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ricky Pham, whose telephone number is (571)272-2321.  The examiner can normally be reached on Monday through Thursday 7:00 am to 5:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ricky Pham/
Primary Examiner, Art Unit 2913
September 6, 2022